Citation Nr: 0335291	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  He served in Vietnam and was awarded the Purple Heart, 
Combat Infantryman Badge, and Bronze Star Medals.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which, in pertinent part, denied 
service connection for PTSD and hearing loss.  The veteran 
was notified of this decision in July 2002.  A notice of 
disagreement pertaining to both issues was received in July 
2002.  The statement of the case was issued in October 2002.  
A substantive appeal was received in October 2002 and 
addressed only the issue of service connection for PTSD.  The 
Board construes a statement from the veteran's representative 
dated in March 2003 as a timely substantive appeal on the 
issue of service connection for bilateral hearing loss.


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran asserts that he has current 
disability, bilateral hearing loss, which was incurred in 
service.  VA medical records reflect that he currently has 
hearing loss, and service records reflect that he served in 
combat in Vietnam.  A VA examination is needed to determine 
whether he has a current hearing loss disability which is 
related to military service.  See 38 C.F.R. § 3.385 (2003).

The veteran underwent a VA psychiatric examination in August 
2002.  The examiner apparently concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  VA outpatient 
treatment records dated from August to December 2002, contain 
diagnoses of PTSD.  The findings during the VA examination 
diverge from those reported in the treatment record.  A new 
examination is needed in order to take into account the 
treatment records, and reconcile the divergent findings.

Any ongoing medical records reflecting treatment for PTSD or 
hearing loss should also be obtained.  38 U.S.C.A. § 5103A 
(c) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

In a letter dated in February 2002 Jay Ziegler, M.D., 
reported that he was currently treating the veteran for 
anxiety and anger.  Clinical records from this doctor are not 
on file and should be obtained.  38 U.S.C.A. § 5103A (c) 
(West 2002); Massey v. Brown, 7 Vet App 204 (1994).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  

In letters dated in February 2002 and March 2002, the RO 
attempted to comply with the notice requirements of 
38 U.S.C.A. § 5103(a).  In these letters, the RO limited the 
time for submitting necessary evidence to approximately 60 
days from the date of each letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to all issues on appeal in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should attempt to obtain 
private medical records from Dr. Jay M. 
Ziegler, M.D., dated from September 2001 
to the present, reflecting treatment for 
psychiatric complaints.

3.  The RO should afford the veteran a VA 
audiological examination to evaluate the 
current severity of his hearing loss in 
both ears.  The examiner should be asked 
to express an opinion as to whether it is 
at least as likely as not (50 percent 
possibility or more) that the veteran's 
current hearing loss was caused by in-
service noise exposure or is otherwise 
related to service.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for PTSD and bilateral 
hearing loss.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


